Citation Nr: 1442777	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-19 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for left thumb metacarpal joint arthrosis.

2. Entitlement to service connection for bilateral hand condition.

3. Entitlement to service connection for bilateral tendinitis and carpal tunnel syndrome.

4. Entitlement to service connection for bilateral pes planus with bilateral first metatarsophalangeal joint degenerative joint disease and bunionectomies.

5. Entitlement to service connection for right knee degenerative joint disease with total knee arthroplasty.

6. Entitlement to service connection for left knee degenerative joint disease with total knee arthroplasty.

7. Entitlement to service connection for bilateral ulnar nerve entrapment.

8. Entitlement to service connection for chronic headaches.

9. Entitlement to service connection for upper back disability.

10. Entitlement to service connection for left ankle disability.

11. Entitlement to service connection for right foot claw toe deformities.

12. Entitlement to service connection for right gastorcenemius contracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1990 to May 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from January 2011, July 2011, November 2011, and November 2012 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.

The issue of service connection for a left ankle disability being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's bilateral pes planus preexisted the Veteran's active service and was not aggravated by her active service.

2. The Veteran's right foot claw toe deformities and gastorcenemius contracture did not have their onset in service and are not etiologically related to service.

3. The Veteran's right and left degenerative joint disease with total knee arthroplasty did not have its onset in service or within one year of service discharge, and is not shown to be etiologically related to service.

4. The Veteran's degenerative joint and disc disease of her cervical spine did not have its onset in service or within one year of service discharge, and is not shown to be etiologically related to service.

5. The Veteran's carpal tunnel syndrome and bilateral ulnar never entrapment were caused by service.

6. The Veteran's left thumb metacarpal joint arthrosis and bilateral hand arthritis did not have its onset in service or within one year of service discharge, and is not shown to be etiologically related to service.

7. The Veteran's chronic headaches are not an undiagnosed illness, did not onset in service, and are not etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral pes planus with bilateral first metatarsophalangeal joint degenerative joint disease and bunionectomies have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).

2. The criteria for service connection for right foot claw toe deformities have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

3. The criteria for service connection for right gastorcenemius contracture have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

4. The criteria for service connection for right knee degenerative joint disease with total knee arthroplasty have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

5. The criteria for service connection for left knee degenerative joint disease with total knee arthroplasty have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

6. The criteria for service connection for upper back disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

7. The criteria for service connection for carpal tunnel syndrome have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

8. The criteria for service connection for bilateral ulnar nerve entrapment have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

9. The criteria for service connection for left thumb metacarpal joint arthrosis have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

10. The criteria for service connection for bilateral hand condition have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

12. The criteria for service connection for chronic headaches have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2013). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

In this case, the Veteran has been diagnosed with arthritis in her knees, back and hands, and arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).

Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81, 834 (Dec. 29, 2011) (extending the delimiting date). 

For purposes of 38 C.F.R. § 3.317 a qualifying chronic disability is either: (1) an undiagnosed illness or (2) a medically unexplained chronic multi symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Guiterrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

Lower Extremities

The Veteran testified at her July 2014 Board hearing that she first began having problems with her feet, knees, and hands in service as a result of helping build a tent hospital and digging sandbags during her active service deployment.  She reported she worked long hours over a period of weeks. 

Her account of her physical activities is supported by statements by two fellow service members who served with her.

In an August 2010 letter a medical officer who served with the Veteran recounted that the Veteran assisted in erecting, dismantling, moving, and re-erecting the evacuation hospital where they were stationed.  He reported that she filled numerous sandbags over a period of weeks, kneeling to dig and fill the sandbags.  He noted they did not use knee protection.  The Veteran reported pain in her knees, arms, neck, and upper back during her deployment, and the medical officer stated that he gave her Motrin to relieve her pain.  She also reported pain in her feet, and he stated that he wrote her an order allowing her to wear athletic shoes instead of her military boots.

The Veteran submitted a picture she identified as her in uniform wearing athletic shoes.

	Feet

The Veteran contends she is entitled to service connection for bilateral pes planus with bilateral first metatarsophalangeal joint degenerative joint disease and bunionectomies.

A veteran who served after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132.  

The Veteran does not dispute that she had mild pes planus, as noted on her September 1989 examination, at the time she entered active service.  However, she contends that the condition was asymptomatic prior to service and her service permanently aggravated her bilateral foot condition.

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)).

Service treatment records corroborate the statement of the medical officer who served with the Veteran in that they show that he treated the Veteran for a blister on her left great toe in February 1991 and later that month shaved a callous off of her left toe.  He put her on profile to wear sneakers.

In April 1991, just prior to the Veteran's release from active duty, an examination noted the Veteran had bilateral pes planus, flexible, and asymptomatic. She did not report foot trouble on her accompanying report of medical history.

She also did not report foot trouble on a February 1997 report of medical history, and her pes planus was again noted to be mild and asymptomatic on the accompanying examination conducted as part of the Veteran's service in the Reserves.

The Veteran testified at her Board hearing that when she left active service her foot pain had subsided as she was no longer doing strenuous labor, although she noted she was taking over the counter pain medication.

A private treatment note reflects that the Veteran had an initial orthopedic consultation with regard to her left foot in May 2001, reporting pain for several weeks.  She reported the pain was worse with weight bearing and walking and she was experiencing significant pain at work.  In July 2001 after the Veteran reported continued left foot and ankle pain, she was given a short leg walking cast.

In an October 2010 statement one of the Veteran's private physicians, Dr. C,  opined that it is more likely than not that the Veteran's foot problems and left ankle problem were permanently aggravated in service.  He recounted her report of having foot pain after engaging in strenuous activities while deployed, including developing calluses.  In August 2011 he further explained that there is "probably evidence of aggravation, excessive pressure, strain and injury to her feet" in service, which resulted in anatomical changes in the structure of her feet, which contributed to bilateral bunion deformities and degenerative joints in her mid-feet.

The Veteran was afforded a VA examination in November 2010.  The examiner opined that it is less likely than not that the Veteran's bilateral foot condition is related to her service.  The examiner explained that it is not at least as likely as not that the Veteran's transient problems with foot soreness in service constituted a medical condition severe enough to cause her to require foot surgery many years later.  The examiner opined that it is more likely that the Veteran's foot condition is a result of her career as an operating room nurse, which requires prolonged standing.

In January 2011 another VA opinion was obtained.  The examiner reviewed the record and concluded that the Veteran's bilateral pes planus was not permanently aggravated during her service nor were her bilateral first metatarsophalangeal joint degenerative joint disease and bunionectomies caused or aggravated by her service.  The examiner opined that it is unlikely that the Veteran's service activities were so much at variance with her usual daily and occupational tasks as to be identifiable as the cause of her chronic foot problems.  The examiner noted that the time the Veteran spent setting up and taking down the installation was likely no more than a week or so on either end of her deployment and primarily involved lifting and carrying.  The examiner noted that the Veteran's flat feet were found asymptomatic on examination at her separation from active service and she herself did not report lameness or foot pain.  The examiner further noted that in May 2001 when the Veteran sought treatment for foot pain, she reported several weeks of left foot pain, which corresponds to 10 years after the Veteran's deployment.

In April 2013 the Veteran underwent another VA examination.  The examiner opined that it is less likely than not that the Veteran's documented callus and blister in service aggravated her bilateral pes planus.  The examiner noted the lack of documentation of ongoing bilateral foot problems in the first five to 10 years after service and in fact her denial of foot problems on service examinations in April 1991 and February 1997.  The examiner noted that the Veteran was activated for no longer than six months and opined that most of her aggravation of her feet and ankles took place over many years during her employment as a nurse, which required a lot of standing.

The Veteran has stated that at the time of her separation examination she had not performed any strenuous activity for two months and had treated her pain with medication, explaining the lack of symptoms noted at that time.  She further has noted that after service she took several years off from working and then returned to work part time as a nurse.

The Board has considered both the Veteran's lay statements and the opinions of her private physicians.  However, the Board finds that a preponderance of the evidence is against service connection for the Veteran's bilateral foot condition.

Although the Veteran has argued that her active service permanently aggravated her bilateral foot condition, the Board finds that the contemporaneous medical evidence does not suggest a permanent worsening due to service.  The Board finds that the Veteran is competent to report that she experienced increased foot pain in service and finds her statements credible.  However, the Veteran has stated that her foot pain subsided at the end of her period of active duty when she was no longer engaged in strenuous activity.  She further has stated that she had no significant issues after service while her activity level was reduced.  She indicated her pain finally became significant enough to prompt her to seek medical attention in 2001. 

The Veteran's service examinations from 1991 and 1997 and her own denials of foot problems at those times also support that the Veteran's in-service foot pain was only a temporary exacerbation of symptoms brought on by strenuous activity.  Specifically, neither service examination noted a worsening of the Veteran's underlying pes planus.  Like her examination at the start of her period of active duty, her pes planus was noted to be asymptomatic at the time of her release from active duty and again approximately six years later.

Notably, on the medical history repots she completed in conjunction with the 1991 and 1997 examinations, the Veteran reported a number of other medical conditions on her report of medical history reports while denying foot problems.  While the Board is often prohibited from finding lay evidence not credible on the sole basis of a lack of contemporaneous records, silence in a record can sometimes be relied upon as contradictory evidence; specifically, the silence in record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring) (discussing credibility in relation to medical evidence); Fed. R. Evid. 803 (7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  For this negative inference to be made, the Board notes that it must make two findings: first, that the record being evaluated is complete in relevant part; and, second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  The Board makes both findings in this case.  

Further, when the Veteran first sought treatment for foot pain in 2001 she reported an onset of left foot pain weeks earlier, not more than 10 years earlier.  To the extent that the Veteran currently contends that her foot pain was aggravated during service and has continued since that time, the Board finds that the objective medical evidence does not support that contention.  The Board finds the Veteran's contemporaneous statements, particularly those initially made when seeking treatment, to be the most probative evidence of the Veteran's foot condition in the decade after she left active service.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

Based on the forgoing, the Board finds that the presumption of aggravation does not apply as the Veteran's pes planus did not permanently increase in severity during service.  At most, and when based on her lay contentions alone, she experienced a temporary aggravation of symptoms without permanent aggravation of the underlying pes planus.

The Board finds that the Veteran's testimony regarding the nature of her work in service, including construction and filling sand bags, to be competent, credible, and supported by the statements of her fellow service members.  However, the Board finds that a preponderance of the evidence is against finding that those activities aggravated the Veteran's bilateral pes planus with bilateral first metatarsophalangeal joint degenerative joint disease and bunionectomies.

The Board acknowledges the October 2010 statement of Dr. C, the private physician who has treated the Veteran's feet.  However, the Board finds that the opinions of the VA examiners are more probative as to the etiology of the Veteran's current foot conditions.  

It is within the Board's province to weigh the probative value of conflicting medical opinions.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board notes that the VA medical examiners had the benefit of reviewing the Veteran's entire claims file and addressed all of the evidence, including the 1991 and 1997 service records in which the Veteran denied foot problems and only mild, asymptomatic pes planus was noted on examination.  Unlike the VA examiners, Dr. C does not account for the ten years between when the Veteran left active service and when she first sought treatment for her foot problems and the examinations that did not indicate aggravation of the Veteran's of pes planus in explaining why he believes her current problems are related to her service.  In August 2011 Dr. C stated that there "is probably evidence of aggravation, excessive pressure, strain and injury" to the Veteran's feet in service.  However, the Board finds that although the evidence supports that the Veteran experienced foot pain, a callus, and a blister in service, the evidence does not otherwise support injury or aggravation of the Veteran's underlying pes planus itself versus the temporary onset of general foot pain.

Therefore, the Board finds that the most probative evidence of record does not support the Veteran's contention that current foot conditions are related to her service.  

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

	Right Foot Claw Toe and Gastorcenemius Contracture

The Veteran also contends that her right foot claw toe and right gastorcenemius contracture are related to her service.

In August 2010 the Veteran's private physician, Dr. C. performed a cheilectomy, debridement of hallux rigidus, and claw toe repairs on her right foot.  In August 2012, the Veteran underwent a gastrocnemius lengthening in her right leg.  At her Board hearing, the Veteran testified her toes were stiff and she no longer had lateral movement in her ankle due to the gastorcenemius contracture.

In April 2014, a VA opinion was obtained as to the etiology of the Veteran's claw toes.  The examiner explained that claw toes arise in the setting of imbalance between the extrinsic extensor tensors and the alteration in the mechanics of the foot with severe pes planus can result in such a tendon imbalance.  The examiner noted that claw toes are first noted in the record years after the worsening of the Veteran's pes planus, therefore it is at least as likely as not that the Veteran's pes planus caused her claw toes.

In a November 2013 statement the Veteran's private physician, Dr. C., also opined that the Veteran's right foot problems resulted from injury and aggravation of the Veteran's pes planus.

Therefore, as the evidence shows that the Veteran's claw toes are due to her pes planus and the Board has found that the Veteran's pes planus is not service-connected, service connection cannot be warranted for claw toes on a secondary basis.

Similarly, the Veteran's private physician, Dr. C., also opined that the Veteran's right leg problems resulted from the Veteran's pes planus.  As the Board has found that the Veteran's pes planus is not service-connected, service connection is not warranted for right gastorcenemius on a secondary basis.

The Board further finds that claw toes and right gastorcenemius condition did not arise in service.  Neither are noted in service treatment records and both were first diagnosed many years after service.  Although the record indicates that the Veteran reported during an informal conference with the RO that she saw her toes "claw" during service, there is no other mention in the record of such an onset in service.  Further, the Board gives significant probative weight to the 1991 and 1997 service medical examinations, both of which mentioned pes planus, but did not document any claw toes.  The Board would expect that any examination of the feet would include findings of any claw toes.  The absence of such complaint or finding suggests that the condition did not have its onset in service.  

Based on the forgoing, the Board finds that a preponderance of the evidence is against service connection for right foot claw toe and right gastorcenemius contracture.  Therefore, the benefit of the doubt doctrine does not apply and the claim must be denied.

The provisions pertaining to a Gulf War undiagnosed illness do not pertain as the Veteran's foot conditions have all been diagnosed and attributed to a known clinical diagnosis.

	Knees

The Veteran also contends her current knee disability was caused by her period of active service.

She has stated that she first started having problems with her knees while kneeling to dig sandbags.  The medical officer who served with her corroborated the work she did and reported the Veteran complained of general muscle and joint pain, including pain over her knees.

However, on her April 1991 report of medical history the Veteran denied having a "trick" or locked knee or lameness.  Further, her lower extremities were found normal on examination.

In February 1997 she again denied having a "trick" or locked knee or lameness and her lower extremities were again found normal on examination.  Particularly notable is that the Veteran reported a number of other conditions on her report of medical history.

Private treatment records indicate that the Veteran sought treatment for bilateral knee pain in late 2005.  She had a left total knee replacement in October 2006.  In August 2009 she had a right total knee replacement.  On her November 2010 VA examination the examiner diagnosed degenerative joint disease of both knees.

In an August 2011 letter Dr. C. opined that with her plano valgus feet the Veteran had alignment issues throughout the extremity, which "might have played a role in increase[d] stress in her knees resulting in her knee replacements bilaterally."

The Board finds this is opinion is too speculative to be of much probative value.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  See also, Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (indicating that a doctor's opinion was too speculative when stating a disability "may be" related to service because this also was tantamount to saying the disability "may not be" related to service) and Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also, Perman v. Brown, 5 Vet. App. 227, 241 (1993) and Winsett v. West, 11 Vet. App. 420, 424 (1998).c

In an August 2010 statement, one of the Veteran's private physicians, Dr. A., opined that the Veteran's knee conditions were caused or permanently aggravated by her strenuous activities while in service, including digging and filling sandbags.  He noted kneeling on her knees caused sufficient pain that she was given prescription strength Motrin.  In September 2011, he further explained that he believed that due to the Veteran's activities in service she developed deterioration over the years in her knees and upper spine leading to the need for surgery.

The Veteran was afforded a VA examination in November 2010.  The examiner opined that it is not at least as likely as not that her knee condition is related to the Veteran's service.  The examiner explained that the Veteran's knee soreness in service was transient, she reported no trauma, and her knee pain resolved following her return to the United States.

The Board finds that the medical evidence supports the opinion of the VA examiner that her knee pain in service was temporary and resolved prior to her release from active service.  The Veteran denied knee trouble on service examinations in both 1991 and 1997 and her lower extremities were found normal on examination both times.  The Board particularly notes that the Veteran reported a number of other medical conditions in both 1991 and 1997, suggesting that if she had been experiencing continued knee pain at either time, she would have reported it along with her other conditions.  The Veteran had clearly developed knee problems by 2005, however, that was more than a decade after her active service ended.

The Board finds the opinion of the VA examiner, who reviewed the Veteran's entire file, and addressed the more than a decade gap between the Veteran's service and her seeking treatment for knee pain, is the most probative opinion of record.  The Board has considered the opinion of Dr. A. that her work on her knees in service caused deterioration over the years after service, but finds that his opinion is less probative as he offered no explanation for the large period of time when the record contains no complaints of knee pain and in fact, the Veteran denied knee problems.

The Board acknowledges the Veteran's personal belief that her current knee problems are due to her service, but finds that the record does not indicate that the Veteran has specific medical training that would render her competent to offer such an opinion on an orthopedic question complicated by a lengthy time between the Veteran's separation from active service and her diagnosis of degenerative joint disease.  The Board has fully considered her competent and credible assertions of pain in service.  However, to the extent that the Veteran would now have the Board believe that her knee pain has continued unabated since service, the Board finds that the more contemporaneous evidence suggests her symptoms resolved.

Therefore, although degenerative joint disease is a chronic disease, the Board finds that service connection is not warranted on a presumptive basis as it did not manifest to a compensable degree within one year following her separation from service.  See 38 C.F.R. §§ 3.307, 3.309 (2013).  Further, the condition was not shown to have existed in service nor does the evidence show a continuity of symptomatology since service.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d 1331.

The provisions pertaining to a Gulf War undiagnosed illness also do not apply as the Veteran's knee problems have been diagnosed as degenerative joint disease and are not due to an undiagnosed illness.

Therefore, the Board finds that a preponderance of the evidence is against service connection for right and left knee disabilities, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.

Spine

The Veteran contends she has an upper spine condition related to her active duty service.

The Veteran's service treatment records include no complaints of back or neck pain.  However, a medical officer who served with her stated that the Veteran complained of upper back pain among other pains in service, for which he gave her Motrin.

On her April 1991 report of medical history the Veteran denied recurrent back pain.  Further, her spine was found normal on examination.  She again denied back pain in February 1997 on her Reserves medical history report and her spine was found normal on examination.  Particularly notable is that the Veteran reported a number of other conditions on the reports of medical history, suggesting that she in fact did not have upper back problems at those times.

A July 2002 MRI indicated the Veteran had moderate diffuse cervical spondylosis and bilateral facet arthropathy at C3-4 and C4-5 as well as advanced facet arthropathy on the left at C2-3.

In January 2007 she had a complete anterior cervical discectomy and anterior spinal fusion.

In an August 2010 statement, one of the Veteran's private physicians, Dr. A., opined that the Veteran's degenerative cervical spine was caused or permanently aggravated by her strenuous activities while in service, including digging and filling sandbags.  In September 2011, he further explained that he believed that due to the Veteran's activities in service she developed deterioration over the years in her upper spine leading to the need for surgery.

In November 2010, the Veteran was afforded a VA examination at which the examiner diagnosed degenerative joint and disc disease of her cervical spine.  The examiner stated that the chronic, degenerative changes are commonly seen with aging.  In January 2011 the examiner completed an addendum medical opinion.  The examiner opined that the Veteran's condition was less likely than not caused by her service.  The examiner acknowledged the Veteran's report of strenuous activity in service.  However, the examiner explained that the Veteran was not seen for neck problems in service, her post-deployment examination was normal, and the Veteran reported her problems with neck pain began in approximately 2000, nine years after service.  The examiner opined that it was not likely that problems beginning so long after the Veteran's deployment could be cause by her service.

The Board finds the opinion of the VA examiner, who reviewed the Veteran's entire file, and addressed the nearly ten year gap between the Veteran's service and her seeking treatment for upper back pain, is the most probative opinion of record.  The Board has considered the opinion of Dr. A. that states that her work in service caused deterioration over the years after service, but finds that his opinion is less probative as he offered no explanation for the large period of time when the record contains no complaints of back pain and in fact, the Veteran denied back problems.

The Board acknowledges the Veteran's personal belief that her current upper back problems are due to her service, but finds that as a lay person she is not competent to offer such an opinion.  The Board has fully considered her competent and credible assertions of pain in service.  However, to the extent that the Veteran would now have the Board believe that her back pain has continued unabated since service, the Board finds that the more contemporaneous evidence suggests her symptoms resolved.

Therefore, although degenerative joint disease is a chronic disease, the Board finds that service connection is not warranted on a presumptive basis as it did not manifest to a compensable degree within one year following her separation from service.  See 38 C.F.R. §§ 3.307, 3.309 (2013).  Further, the condition was not shown to have existed in service nor does the evidence show a continuity of symptomatology since service.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d 1331.

The provisions pertaining to a Gulf War undiagnosed illness also do not apply as the Veteran's back problems have been diagnosed as degenerative joint disease and are not due to an undiagnosed illness.

Therefore, the Board finds that a preponderance of the evidence is against service connection for an upper back disability, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.

Upper Extremities

The Veteran contends her hand, elbow, and left thumb conditions are due to sleeping in confining conditions in service.

	Carpal Tunnel Syndrome and Ulnar Nerve Compression

Records indicate the Veteran had a left carpal tunnel release in November 2004, a right carpal tunnel release in April 2005, and an anterior ulnar nerve transposition in her right elbow in November 2005.  Private treatment records suggest a 2002 electrodiagnostic study showed ulnar nerve slowing at the elbow while a subsequent exam was normal.

The Veteran reported continued symptoms of the conditions, post-surgery, at her November 2010 VA examination.

In a May 2012 statement she reported that she first experienced numbness, pain in her fingers, left thumb, hands, wrists, and elbows during service.  She reported she would wake up at night with numbness in her hands and fingers and pain in her hands and wrists.  She said when she returned from deployment the pain, numbness, and tingling subsided, but then began again to occur intermittently and became progressively worse and more frequent until she sought medical care leading to carpal tunnel release surgery.

The Veteran submitted a picture she stated was of her lying in her cot wearing a chemical protection suit showing her limited ability to move.  She has stated that she had to sleep with her elbows bent.  She submitted information from the American Academy of Orthopaedic Surgeons that described compression of the nerve at the elbow that noted that sleeping with bent elbows can aggravate symptoms.  The article also noted symptoms come and go, and are often worse when the elbow is bent.

In a January 2011 statement the Veteran's daughter recalled her mother complaining about difficulty sleeping due to cramped conditions that prevented her from rolling over.  She also complained of her hands aching in phone calls while in service.  The Veteran's daughter also stated that her mother knitted prior to her deployment but that when she returned she was unable to hold and manipulate her knitting needles.

In an August 2010 statement one of the Veteran's private physicians, Dr. A, opined that the Veteran's "bilateral elbow and carpal tunnel conditions are more likely than not caused by her sleeping for several months in a confined area of a cot, often not only sleeping in her uniform, but also a chemical protection suit, as well as a flak jacket preventing normal movement of her limbs."

In January 2011 the November 2010 VA examiner provided an addendum opinion that it is less likely than not that the Veteran's service caused her ulnar nerve entrapment and carpal tunnel syndrome.  The examiner stated that although her work putting up and taking down the hospital installation might have caused some temporary wrist soreness due to inflammation of the tendons and/or median nerve as well as temporary inflammation of the elbow tendons, muscles, and ulnar nerves, it is less likely than not that it would have resulted in a chronic medial nerve compression or chronic ulnar nerve entrapment.  The examiner also opined that sleeping in protective gear would not have caused carpal tunnel syndrome or ulnar nerve entrapment.

The examiner further stated that the Veteran denied carpal tunnel symptoms when she first returned from deployment, but stated that the symptoms began later, although she stated she was not sure when.  The examiner stated that private treatment records suggested her elbow and wrist symptoms began around ten years after her deployment.  Therefore, the examiner concluded that it was not medically reasonable to conclude that symptoms starting so far removed from events in service would have caused her carpal tunnel syndrome or ulnar nerve entrapment.

The Board finds that the Veteran competently and credibly testified as to her sleeping conditions in service.  The Board notes that her complaints of symptoms in service and after service are corroborated by the statements of her daughter.

The medical opinion evidence is at least in equipoise as to whether the Veteran's activities in service, specifically sleeping with her elbows and wrists bent, caused her subsequent carpal tunnel syndrome and ulnar nerve entrapment.  Essentially, her treating physician opined that there was a causal nexus.  The VA examiner opined that there was not.  Additionally, medical literature supports that regular elbow bending can cause ulnar nerve entrapment.  

Therefore, the Board finds that the benefit of the doubt doctrine applies and the Veteran is entitled to service connection for carpal tunnel syndrome and ulnar nerve entrapment.

	Left Thumb and Hands

The Veteran has also claimed service connection for left thumb metacarpal joint arthrosis and a bilateral hand disability.

The Veteran was afforded a VA examination in November 2010.  She was found to have mild degenerative changes in her right thumb and mild degenerative joint disease in her left hand.  The examiner noted that the Veteran reported that her pain resolved after she returned to the United States and returned in the past 10 years.

In April 2013 the Veteran underwent another VA examination.  The examiner opined that the degenerative changes seen in the Veterans hands were not caused by the Veteran's service or any Gulf War environmental exposure.  The examiner explained that degenerative changes is a pathological diagnosis with a known etiology of wear and tear associated with part of the aging process and the Veteran's occupation as a nurse, which involved the use of her hands most of the time.  The examiner noted the lack of documentation of bilateral hand problems within the first five years after active duty.

The Board notes that the Veteran has also been diagnosed with and service-connected for fibromyalgia.

Arthritis is among the chronic diseases for which service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service; however, the arthritis in the Veteran's hands, including her left thumb, was diagnosed well over a decade after service.  38 C.F.R. §§ 3.307, 3.309 (2013).  Further, continuity of the condition has not been shown since service.  Notably the Veteran herself told the VA examiner her pain resolved after service only to reappear years later.

The Board acknowledges the Veteran's complaints that her hands hurt in service.  However, the evidence does not suggest that any troubles she had in service are related to her current arthritis.  Although the Veteran herself has made such an argument, the Board finds she is not competent to do so, and no competent medical opinion is of record indicating a nexus.  The record does not indicate that the Veteran has the education, training and experience to offer an opinion as to the etiology of a condition such as arthritis.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Further, service connection is not warranted as a Gulf War undiagnosed illness as the Veteran's bilateral hand condition has been diagnosed as arthritis.

Therefore, the Board finds a preponderance of the evidence is against service connection for either left thumb metacarpal joint arthrosis or a bilateral hand disability.  As such, the benefit of the doubt doctrine does not apply and the claim must be denied.

Headaches

The Veteran contends she has a headache condition as a result of her service, to include as due to an undiagnosed Gulf War illness.

At her Board hearing the Veteran testified she began having headaches when deployed and the headaches have continued ever since.

However, the Veteran's service treatment records contain no complaints of headaches and she expressly denied frequent or severe headaches on report of medical history forms completed in 1991 and 1997, although she reported a number of other conditions on the forms.

Further, the November 2011 VA examiner stated that the Veteran reported she did not have headaches on active duty but began to have headaches after she returned to the United States, although she could not say exactly when.  

Therefore, the Board finds that the Veteran's testimony at her Board hearing that she has had a headache condition that began in and has continued since service not to be credible.  Although the Veteran is competent to testify as to a readily observable symptom such as a headache, the Board finds that the evidence does not support that she has had a headache condition since service.  Not only have the Veteran's statements made in connection with her claim not been consistent, the contemporaneous medical evidence does not suggest an ongoing headache problem since service.  Specifically, the Veteran denied headaches in 1991 and 1997, her service treatment records contain no mention of headaches, and post-service treatment records do not mention headaches until many years after service.

The Board also finds that the evidence does not support that the Veteran's current headache condition is related to her service.

The November 2010 examiner opined that the Veteran's headaches are at least as likely as not related to her cervical spine condition, specifically due to muscle tension.  As the Veteran's cervical spine condition is not service-connected, secondary service connection for headaches is not applicable.

The examiner further stated that she had no reason to believe that the headaches would be related to a specific exposure event experienced by the Veteran in Southwest Asia.

To the extent that the Veteran herself has opined that her headaches are due to service, the Board finds that her opinion is not competent and less probative than the opinion of the VA examiner.  Although the Veteran has experience as an operating room nurse, the record does not indicate she has the experience and training to diagnose or opine as to the etiology of a headache condition.  Therefore, the Board finds that service connection is not warranted on a direct basis.

Further, as the Veteran's headaches have been diagnosed as having a definite etiology, the Board finds that service connection as a Gulf War undiagnosed illness is not warranted.

Therefore, the Board finds that a preponderance of the evidence is against service connection for chronic headaches, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   Notice letters were sent to the Veteran in July 2010, September 2010 and October 2012, prior to the initial adjudications of the issues on appeal.  The letters informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  She was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letters also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	
The undersigned VLJ who conducted the July 2014 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed conditions.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1). 

In cases where the Veteran's service treatment records are, through no fault of his own, unavailable, a heightened duty exists to assist the Veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (where the Veteran's service treatment records have been destroyed or lost, there is a duty to advise the Veteran to obtain other forms of evidence). 

In May 2013 the Veteran was informed that her Army Reserves records were incomplete. The RO issued a formal finding of unavailability in June 2013.

The RO has otherwise obtained all available service treatment records, VA treatment records, and private treatment records identified by the Veteran.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board thus finds that all necessary development has been accomplished.  

VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Veteran was afforded a VA medical examination in November 2010 with respect to her feet, headaches, wrists, elbows, spine, knees, left ankle, and fingers.  An addendum medical opinion was provided by the VA examiner in January 2011. VA foot and hand examinations were conducted in April 2013.  A Gulf War examination was conducted in April 2014.

The Veteran has argued that the November 2010 VA examiner was not an orthopedic specialist and did not adequately examiner her spinal condition.  However, the Board finds the examiner, a medical doctor, was qualified to perform the examination.  VA satisfies its duty to assist when it provides a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions able to provide competent medical evidence.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  The Board further finds that the VA examiner's examination, and more importantly, her etiology opinion was adequate.  The Board notes that contrary to the Veteran's contentions, the examiner did note the Veteran's altered gait due to her recent surgery and her reduced range of motion in her back.  Regardless, the Board finds that the examiner's etiology opinion was based on an accurate understanding of the facts.

The Board finds that for each of the examinations, the examiners obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claim.  

Therefore, the Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board notes that no VA examination was specifically conducted to obtain an etiology opinion as to the Veteran's gastorcenemius contracture.  However, the Board finds none is required.  The Veteran has contended, and submitted a private medical opinion so saying, that her gastorcenemius contracture is secondary to her pes planus.  However, the Board has found that the Veteran's pes planus is not service connected.  Therefore, the Board finds that the evidence does not indicate that the disability is associated with the Veteran's service and there is sufficient medical evidence of record to decide the claim.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral pes planus with bilateral first metatarsophalangeal joint degenerative joint disease and bunionectomies is denied.

Service connection for right foot claw toe deformities is denied.

Service connection for right gastorcenemius contracture is denied.

Service connection for right knee degenerative joint disease with total knee arthroplasty is denied.

Service connection for left knee degenerative joint disease with total knee arthroplasty is denied.

Service connection for upper back disability is denied.

Service connection for carpal tunnel syndrome is granted.

Service connection for bilateral ulnar nerve entrapment is granted.

Service connection for left thumb metacarpal joint arthrosis is denied.

Service connection for bilateral hand condition is denied.

Service connection for chronic headaches is denied.


REMAND

The Veteran contends her current left ankle condition is also related to her period of active service.  The Board finds a remand is necessary to afford the Veteran with a VA examination to obtain an opinion.

The Veteran's September 1989 service examination notes that the Veteran had previously been treated for a left ankle fracture and had a retained plate and screws in her left fibula.  She was noted to have good stability and function.

The Veteran's service treatment records contain no complaints of left ankle problems.  

She was found to be orthopedically normal with the exception of her pes planus at her April 1991 examination prior to her separation from active service.  She also did not report any ankle problems on her accompanying report of medical history at that time.  

Her lower extremities were again noted to be normal at her February 1997 service examination and she again noted no current ankle problems on her accompanying medical history report.

In September 2010 the Veteran's private physician, Dr. C., performed an arthroscopy and extensive arthroscopic debridement of the left ankle.

In an October 2010 statement one of the Veteran's private physicians, Dr. C.,  opined that it is more likely than not that the Veteran's left ankle problem was permanently aggravated in service.  In an August 2011 letter Dr. C. opined that the Veteran's strenuous activity during deployment aggravated her left ankle, which sped up the degenerative process. 

In April 2013, a VA examiner opined that most of the aggravation with the Veteran's ankles took place over many years that included her occupation as nurse, which required a lot of standing.  However, the examiner did not specifically opine whether the Veteran's service permanently aggravated her preexisting left ankle condition.

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159(c)(4)(2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, the Board finds a remand is required to obtain a VA medical opinion on whether the Veteran's current left ankle condition was aggravated by service.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA examination to obtain an opinion on whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's current left ankle condition was caused or aggravated by service.  The examiner should note that at the Veteran's entry into service she had a history of a left ankle fracture and had a retained plate and screws in her left fibula.  The examiner should also specifically address the opinion provided by the Veteran's private physician.

A copy of the claims file and this remand should be furnished to the examiner.  A complete rationale should be provided for all opinions provided.

2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


